DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,246,554 in view of Jeong et al.  (US 2019/0170592 and Jeong hereinafter).
Regarding claim 1, see Table 1 below.
Claim 1 of application 17666124 (APP’595)
Claim 1 of US 11,246,554
(PAT’554)
Comments
1. (Currently Amended) A memory device comprising: a semiconductor device having one or more temperature sensors; and temperature trim circuitry, including, a string of series-connected primary latch circuits configured to sequentially pass a set of preprogrammed trim codes through the series-connected primary latch circuits in the string and to an output of the string, the set of preprogrammed trim codes based on a token received at respective primary latch circuits of the string; a multiplexer coupled to the output of the string, the multiplexer configured to receive at least one temperature measurement from at least one of the temperature sensors, and to pass at least two temperature trim codes of the set of preprogrammed trim codes to an interpolator; and the interpolator configured to receive the at least two temperature trim codes and to interpolate an output trim code based on the at least one temperature measurement and the at least two temperature trim codes.
1. A temperature trim architecture for an integrated circuit (IC), the architecture comprising: a string of primary latch circuits configured to pass a set of preprogrammed trim codes to an output of the string, the set of preprogrammed trim codes based on a first token received at each of the primary latch circuits of the string; a multiplexer coupled to the output of the string, the multiplexer configured to receive a temperature measurement and to pass at least two temperature trim codes of the set of preprogrammed trim codes to an output of the multiplexer; and an interpolator configured to receive the at least two temperature trim codes and to interpolate a first output trim code based on the temperature measurement and the at least two trim codes.
PAT’554 fails to disclose a 
semiconductor device having one or more temperature sensors


The “a string of series-connected primary latch circuit” and “a string of primary latch circuits” were considered to be referring to the same element






PAT’554 fails to disclose a multiplexer configured to receive a temperature measurement from at least one of the temperature sensors


PAT’554 fails to disclose a semiconductor device having one or more temperature sensors and a multiplexer configured to receive a temperature measurement from at least one of the temperature sensors. 
However, Jeong discloses a temperature sensing circuit [fig. 1] and multiplexer [400] configured to receive a temperature measurement [Vtemp] from the temperature sensor generator [100]. Therefore, in view of Jeong, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the camera supported by the harness as taught by Jeong to the temperature measurement  of PAT’554 in order to utilize well known sensor.
Regarding claim 2, PAT’554 claim 2 modified by Jeong further discloses including multiple local latch circuits, wherein a first local latch circuit is configured to receive the first output trim code from the interpolator.
Regarding claim 3, PAT’554 claim 3 modified by Jeong further discloses wherein the first local latch circuit is associated with a corresponding reference circuit.
Regarding claim 4, PAT’554 claim 4 modified by Jeong further discloses wherein the first primary latch circuit includes control circuitry configured to determine whether a token corresponds to the first primary latch circuit and a corresponding reference circuit coupled with the first local latch circuit, and to pass an output trim code to the corresponding reference circuit when the token corresponds to the corresponding reference circuit.
Regarding claim 5, PAT’554 claim 4 modified by Jeong further discloses wherein the control circuitry located in the first primary latch circuit is further configured to not pass a trim code from the first primary latch circuit when the token does not correspond to the first primary latch circuit.
Regarding claim 6, PAT’554 claim 5 modified by Jeong further discloses wherein a first primary latch circuit of the string of serially-connected primary latch circuits includes multiple latches configured to store the set of preprogrammed temperature trim codes; and further comprising, a token detection circuit configured to determine whether a token corresponds to the first primary latch circuit, to pass the set of preprogrammed temperature trim codes in response to the token corresponding to the first primary latch.
Regarding claim 7, PAT’554 claim 6 modified by Jeong further discloses wherein the token detection circuit includes a first gate circuit configured to pass the set of preprogrammed temperature trim codes when the first token corresponds to a respective primary latch circuit, and to pass a state of an input interface when the first token does not correspond to a respective primary latch circuit.
Regarding claim 8, PAT’554 claim 7 modified by Jeong further discloses wherein the token detection circuit includes a second gate circuit configured to pass the set of preprogrammed temperature trim codes from the multiple latches to the first gate circuit when the first token corresponds to the first primary latch, and to not pass the set of preprogrammed temperature trim codes from the multiple latches to the first gate circuit when the first token does not correspond to the first primary latch circuit.
Allowable Subject Matter
Claims 9-20 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842